Citation Nr: 1547639	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from April 1974 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) an Insurance Center of the Department of Veterans Affairs (VA).  

In January 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In April 2015, the Board reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the claim for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claim for service connection for additional development action.  

As requested in the Board's remand decision in April 2015, VA PTSD examination was conducted in June 2015.  Review of the record reveals that subsequent to the VA examination, additional attempts were made to verify the Veteran's alleged inservice stressors.  These attempts were unsuccessful.  Review of the June 2015 VA report reflects that the examiner's opinions as to etiologies of the Veteran's psychiatric conditions were based on the alleged stressors as described by the Veteran.  As reported, these stressors have not been verified.  At the June 2015 VA examination, however, the Veteran indicated that he continues to keep in touch with Earl, who lost his legs in an accident and which event is a reported stressor identified by the Veteran.  The Veteran should be advised to submit a statement from Earl regarding the above accident and/or the incident in which a soldier named Barley was hit in the head by a safe in a motor vehicle accident and killed.  The Veteran should also be advised that he should submit a statement from any other inservice buddy regarding the reported stressor events.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  The Veteran should be advised that he should submit a statement from Earl regarding the accident in which he lost his legs and/or the incident in which a soldier named Barley was hit in the head by a safe in a motor vehicle accident and killed.  The Veteran should also be advised that he should submit a statement from any other inservice buddy regarding the reported stressor events.

2.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

